DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 17 May 2022 is hereby acknowledged. Claims 1-7, 13-15, 17, 20-27 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The prior grounds of rejection are maintained as set forth below. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
Claims 1-7, 13-15, 17, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 26, and 27 all require a certain amount of one or more liquid epoxy resins and epoxy functional reactive diluent. This is unclear because applicant has not made it clear that there is a distinction between these materials for the purpose of calculating relative amounts of these materials. For example, alkyl (C12-C14) glycidyl ether appears to be both a liquid epoxy resin (see claim 17), and a reactive diluent (see para. 0042 of the specification). Likewise, diglycidyl ether of bisphenol A or F appears to be a liquid epoxy resin (see claims 3), and also an epoxy functional reactive diluent (see claim 17, where bisphenol based liquid epoxy resin appears both as epoxy functional reactive diluent being a bisphenol based liquid epoxy resin, and that the liquid epoxy resin includes oxirane, 2,2’-[(1-methylethylidene)bis(4,1-phenyleneoxymethylene)]bis-, homopolymer; see also). This makes it unclear when these materials appear where they are part of the one or more liquid epoxy resins for determining whether the amount of liquid epoxy resin is met, or is part of the epoxy functional reactive diluent. As an example, it is unclear whether a liquid epoxy resin composition containing 90 % of diglycidyl ether of bisphenol A and no other epoxy compounds meet both the liquid epoxy resin material and epoxy functional reactive diluent material, or whether the liquid epoxy resin material described in claim 5, could also meet the requirement of an epoxy reactive diluent material, since all of the materials listed are also epoxy functional reactive diluents.

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive. 
In particular, applicant argues against the 35 USC 112 rejection, stating that the alkyl glycidyl ethers are only part of the epoxy functional reactive diluent composition, not the liquid epoxy resin material.
This interpretation is in conflict with applicant’s claims. Both claims 4 and 5 clearly state that the liquid epoxy resin material- comprises reactive diluent; in particular, claim 5 clearly recites alkyl (C12-C14) glycidyl ether present in the liquid epoxy resin material, not as a portion of the diluent or part of the epoxy resin composition generally. 
The reason that this renders the claim indefinite is that a person reviewing the components of a liquid epoxy resin composition, for example, containing only the components listed in claim 5, would not be clear as to whether this would meet the recitation of a reactive diluent, or whether a further diluent is required to meet the recitations of the liquid epoxy resin composition, because at least one diluent is classified as being part of the liquid epoxy resin material. Moreover, the discussion of these components in the specification is value as to whether a component is a liquid epoxy resin or diluent. Specifically, in para. 0042, the listing of reactive diluents includes aromatic glycidyl ethers and may be mono-epoxy to multifunctional. It is therefore very difficult to discern which components are counted as liquid epoxy resin and which are reactive diluent. 
As such, the delineation between liquid epoxy resin material and epoxy functional reactive diluent is too unclear for a person of ordinary skill in the art to reliably calculate the relative amounts of the two components of the composition. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764